Citation Nr: 0321968	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  93-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating determination of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 1995, the Board denied the veteran's claims for 
increased evaluations for his post-operative left knee 
disability and hypertension and a total rating for 
compensation purposes based on individual unemployability.  

In June 1996, the Court of Appeals for Veterans Claims 
(Court) vacated the Board decision and remanded the matter 
for further development.  

In a February 1999 decision, the Board increased the 
veteran's disability evaluation for left knee arthrotomy and 
medial meniscectomy residuals with traumatic arthritis to 30 
percent under the provisions of DCs 5010, 5260-5261, and 
assigned a separate 10 percent disability evaluation for left 
knee arthrotomy and medial meniscectomy residuals with 
traumatic arthritis under the provisions of DC 5257.  The 
Board also denied an evaluation in excess of 10 percent for 
hypertension.  The Board remanded the issue of a total rating 
for compensation purposes based on individual unemployability 
for further development.  

In September 2001, the Board again remanded the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability for further development, to 
include a VA examination.

The requested development has been completed and the matter 
is now ready for appellate review.  


FINDINGS OF FACT

1.  Service connection is currently in effect for status post 
arthrotomy and medial meniscectomy, left knee, with traumatic 
arthritis, rated as 30 percent disabling under DCs 5010-5260; 
left knee arthrotomy and medial meniscectomy residuals with 
traumatic arthritis, rated as 10 percent disabling under DC 
5257; and hypertension, rated as 10 percent disabling.  

2.  The veteran is not unemployable as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total evaluation based on unemployability 
due to service-connected disabilities have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) and 
(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 1993 rating 
determination, the May 1993 SOC, and the September 1998, May 
2000, and April 2003 SSOCs, informed the appellant of the 
information and evidence needed to substantiate this claim.  
Furthermore, in a November 2002 letter, the RO informed the 
veteran of the VCAA.  It specifically notified the veteran of 
VA's duty to notify him about his claim, VA's duty to assist 
him in obtaining evidence, what the evidence had to show to 
establish entitlement, what information or evidence was 
needed from the veteran, where and when to send information 
or evidence, what evidence the RO had requested to support 
his claim, what evidence the RO had to support his claim, how 
long it would take to decide his claim, and where to contact 
to VA if he had any questions or needed assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several examinations during the course of the appeal.  VA has 
met all VCAA duties.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  The issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19 (2002).  The regulations further 
provide that if there is only such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2002).

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002) applies 
to arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  Where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2002).

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  Note 
2 indicated that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104 
(1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2002).

In August 1992, the veteran requested a total disability 
evaluation based on unemployability.  

In December 1985, the veteran was found by the Social 
Security Administration to be unemployable as a result of 
severe bilateral degenerative arthritis of the knees with 
multiple surgical interventions; hypertension; and severe 
persistent and intractable pain supported by the evidence of 
record.  The veteran was noted to have a high school diploma 
at that time.  In 2002, benefits were continued on the basis 
of bilateral knee disability.

In a December 1996 report, the veteran's private physician, 
M. M., M.D., found that the veteran would never be able to be 
gainfully employed as result of impairment of back and lower 
extremities.  

At the time of a January 1998 VA examination, the veteran was 
noted to lack 5 degrees of extension and was able to flex to 
130 degrees with his left knee.  The tibial turbicle was 
prominent.  He had a long anterior scar.  The ligaments were 
stable to varus and valgus stress.  The anterior drawer test 
and posterior drawer test were negative.  The veteran had 
some crepitation with motion in the knee.  A diagnosis of 
moderate osteoarthritis of the left knee was rendered at that 
time.  

At the time of a November 2002 VA orthopedic examination, the 
veteran was noted to have had 12 surgical procedures on his 
left knee.  While the veteran was found to have pain in the 
lateral aspect of the left thigh and leg to his left foot, 
the examiner indicated that this was not attributable to the 
service-connected left knee.  The examiner further noted that 
the veteran had had 12 surgical procedures on his nonservice-
connected right knee and 4 surgical procedures on his 
nonservice-connected lumbar spine.  

Physical examination of the left knee revealed that the 
veteran did not flex his knee more than 30 degrees when he 
walked.  The veteran lacked 5 degrees of active extension and 
actively flexed his knee to 60 degrees.  He complained of 
pain as it approached 60 degrees of flexion.  The left tibial 
tubercle was very prominent and the veteran had medial and 
very long lateral parapatellar scars.  His collateral 
ligaments were stable to varus/valgus stress in 5 and 30 
degrees of flexion.  Lachman test was negative and the 
examiner could not do anterior /posterior drawer testing 
because of the loss of flexion to 90 degrees. There was no 
swelling or effusion present.  There were also no popiteal 
masses.  Diagnoses of status post multiple surgical 
procedures, left knee and osteoarthritis, left knee, were 
rendered.  

The examiner indicated that if one considered only the 
veteran's left knee, he had enough disease in it that he 
could not perform a job which caused him to be on his feet 
more than 4 of 8 hours per day.  The four hours would have to 
be in broken intervals.  The examiner also noted that the 
veteran could not climb stairs or ladders.  He stated that 
the veteran could perform a sedentary job with those 
restrictions.  He further noted that the veteran had numerous 
other orthopedic problems which would have to enter into that 
decision and that these had not been considered in the 
evaluation.  

At the time of a November 2002 VA examination for 
hypertension, the veteran denied having any heart problems or 
myocardial infarctions.  He had no peripheral swelling.  He 
slept on one pillow and reported occasional dizziness on 
standing or turning his head in an extreme lateral position.  
There was no history of syncope.  The veteran did note 
occasional dizziness on exertion.  He could walk 20 feet but 
was limited by his knees/legs.  

Physical examination revealed blood pressure readings of 
170/108, 162/106 sitting, and 160/104 reclining.  His lungs 
were clear to auscultation and percussion without rales, 
rhonchi, or wheezes.  He had a regular heart rate without rub 
or gallop.  The PMI was not displaced and the pericardium was 
not hyperactive.  A diagnosis of hypertension was rendered at 
that time.  The examiner indicated that the veteran's 
hypertension did not render him unemployable.  

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, with a 
combination of disabilities rated at 70 percent.  Thus, the 
veteran does not meet the schedular criteria for total 
disability.

The record does not demonstrate that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities consistent with 
his past work experience or his education.  He has other 
nonservice-connected disabilities which interfere with 
activities, including arthritis of the right knee and back 
problems.  Moreover, there has been no finding that the 
veteran's service-connected left knee disorder and 
hypertension, combined, prohibit him from obtaining or 
maintaining substantially employment.  The November 2002 
orthopedic examiner indicated that the veteran could perform 
a sedentary job which did not cause him to be on his feet for 
more than 4 of 8 hours and did not require him to climb 
stairs or ladders.  The November 2002 VA hypertension 
examiner found that the veteran was not unemployable as a 
result of his hypertension.  The Social Security 
determinations were clearly based on multiple factors, 
including the presence of bilateral knee disability.  The non 
service-connected disabilities may not be considered by VA.

Accordingly, the veteran does not warrant the benefits sought 
under the provisions of 38 C.F.R. § 4.16(b).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disabilities and there is no doubt to be resolved.




ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

